Title: To Thomas Jefferson from Gideon Granger, 27 July 1807
From: Granger, Gideon
To: Jefferson, Thomas


                        
                            Sir
                     
                            General Post OfficeJuly 27th 1807
                        
                        I have furnish’d a daily Express, to pass between Fredericksburg and Monticello; the mail will leave
                            Fredericksburg every evening at 7 OClock, arrive the next morning at the Seat of Mr Madison by 5½, tarry there for his
                            convenience one hour, and then proceed for, and reach Monticello at 1 P.M.
                        Returning 
                        Leave Monticello every evening at 7 OClock; Arrive at the Seat of Mr Madison, next morning by 5½, tarry one
                            hour; then proceed for, and reach Fredericksburg by 6 P.M.
                        The mail will not depart from Fredericksburg until the arrival of the Richmond and Washington mails. 
                  This
                            arrangement is to commence on the 6th of August, and I transmit two keys to enable some one of your domestic’s to open 
                            the Portmanteau; and guarding against accident.
                  With the highest esteem and respect
                        
                            G Granger
                     
                        
                    